DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 05/05/2022.  Claims 1-77 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/05/2022, with respect to claims 1 and 43 have been fully considered and are persuasive. Specifically  on page 8 of remarks the applicant argues “if the optical elements 554a-554d of Holtman were removed and replaced with the cylindrical lens of Ishizuki, the absence of the optical elements 554a- 554d of Holtman would prevent the ability to form projections at different directions. The resulting composite image would render Holtman’s device inoperable because the light from the LEDs would no longer be separately discernable, thus preventing the detection of unique codes as required by the operating principal of Holtman’s device. After careful review the examiner agrees.  The rejections of claims 1-77 are hereby withdrawn.

Allowable Subject Matter
Claims 1-77 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1 ;specifically, the prior art fails to teach or suggest  a method “wherein at least one optical component supported by the housing, the at least one optical component being configured to focus light emitted from the linear array of light emitting diodes and generate a linear image having an image axis parallel to the array axis, wherein the linear image is generated such that light from adjacent light emitting diodes is spatially overlapped and diffused in a length direction that is parallel to the image axis, and such that the light is focused along a width direction that is perpendicular to the image axis; and supporting the housing relative to the surface such that the linear image is formed on the surface, thereby virtually marking the surface with the linear image “ in combination with other features of the present claimed invention.
Regarding claims 2-42, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 43,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 43; specifically, the prior art fails to teach or suggest  optical projection device “wherein said at least one optical component is configured such that a distance between a distal end of said optical projection device and the linear image lies between 7.5 and 60 feet, such that said optical projection device is positionable relative to the surface to form the linear image on the surface and virtually mark the surface with the linear image” in combination with other features of the present claimed invention.
Regarding claims 44-71, these claims are allowable for the reasons given for claim 43 and because of their dependency status on claim 43
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879